PER CURIAM.
The respondent former husband appeals a final judgment of dissolution of marriage. The main thrust of the appeal is that the court abused its discretion in the financial arrangements for the wife and four minor children. Our review of the record convinces us that no such abuse appears and this portion of the appeal is af*1084firmed upon authority of Shaw v. Shaw, 334 So.2d 13 (Fla.1976); and Herzog v. Herzog, 346 So.2d 56 (Fla.1977).
Appellant’s point claiming procedural error does not present reversible error on this record inasmuch as no abuse is shown in the court’s referral of the dissolution and custody matters to a master. Also, the claimed error upon the determination of property rights by the master was not preserved in the record and was not made the subject of an assignment of error.
Affirmed.